SECURITY AGREEMENT

(All Personal Property)

 

THIS SECURITY AGREEMENT is made and entered into as of July 3, 2008 (this
“Agreement”) among ENERJEX RESOURCES, INC., a Nevada corporation, ENERJEX
KANSAS, INC. (f/k/a Midwest Energy, Inc.), a Nevada corporation and DD ENERGY,
INC., a Nevada corporation (collectively, “Debtors”) in favor of TEXAS CAPITAL
BANK, N.A, a national banking association, as Administrative Agent for the Banks
(“Secured Party”).

Background:

 

1.         On the same date as this Agreement, Debtors, as Borrowers, and
Secured Party and the Banks executed that certain Credit Agreement (as amended,
restated, supplemented, or otherwise modified from time to time, the “Credit
Agreement”) pursuant to which the Banks agreed to make loans to Debtors from
time to time on the conditions set out in the Credit Agreement.

2.         Borrowers, Secured Party and an Approved Counterparty (as defined in
the Credit Agreement) entered into, or may enter into from time to time, an
Intercreditor Agreement (as defined in the Credit Agreement).

3.         Lender has conditioned its obligations under the Credit Agreement
upon, among other things, the execution and delivery by Debtors of this
Agreement, and Debtors have agreed to enter into this Agreement.

Agreements:

 

In order to comply with the terms and conditions of the Credit Agreement and for
and in consideration of the premises and the agreements herein contained, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Debtors hereby agree with Secured Party as follows:

ARTICLE I

DEFINITIONS

Section 1.1      Terms Defined Above. As used in this Agreement, the terms
“Debtors,” “Secured Party,” and “Credit Agreement” shall have the meanings
indicated above.

Section 1.2      Definitions Contained in the Credit Agreement. Unless otherwise
defined herein or the context otherwise requires, all capitalized terms used but
not defined in this Agreement have the respective meanings given them in the
Credit Agreement.

Section 1.3      Certain Definitions. As used in this Agreement, the following
terms shall have the following meanings, unless the context otherwise requires:

“Accounts” has the meaning indicated in subsection 2.1(a) hereof.

 

1346459v5

 

--------------------------------------------------------------------------------



“Agreement” is defined in the preamble and means this Security Agreement, as the
same may from time to time be amended or supplemented.

“Code” means (a) the Uniform Commercial Code as presently in effect in the State
of Texas, as amended from time to time, and (b) with respect to rights in states
other than Texas, the Uniform Commercial Code as enacted in the applicable
state, as amended from time to time.

“Collateral” means all property, including without limitation cash or other
proceeds, in which Secured Party shall have a security interest pursuant to
Section 2.1 of this Agreement.

“Controlled Foreign Entity” means a “controlled foreign corporation” as defined
in the Tax Code.

“Default” means the occurrence of any of the events specified in Section 5.3
hereof, whether or not any requirement for notice or lapse of time or other
condition precedent has been satisfied.

“Equipment” has the meaning indicated in subsection 2.1(c) hereof.

“Event of Default” means the occurrence of any of the events specified in
Section 5.3 hereof; provided that any requirement for notice or lapse of time or
other condition precedent has been satisfied.

“General Intangibles” has the meaning indicated in subsection 2.1(d) hereof.

“Inventory” has the meaning indicated in subsection 2.1(e) hereof.

“Other Liable Party” means any person, other than a Debtor, who is or becomes
primarily or secondarily liable for any of the Secured Obligations or who grants
Secured Party a lien on any property as security for the Secured Obligations.

“Related Rights” means all chattel paper, electronic chattel paper, payment
intangibles, promissory notes, letter of credit rights, supporting obligations,
documents and instruments relating to the Accounts or the General Intangibles
and all rights now or hereafter existing in and to all security agreements,
leases, and other contracts securing or otherwise relating to any Accounts or
General Intangibles or any such chattel paper, electronic chattel paper, payment
intangibles, promissory notes, letter of credit rights, documents and
instruments.

“Secured Obligations” has the meaning indicated in Section 2.3 hereof.

“Security Documents” means this Agreement together with all financing statements
filed in connection with this Agreement.

“Tax Code” means the Internal Revenue Code of 1986, as the same may be amended
or supplemented from time to time, and any successor statute of similar import,
and the rules and regulations thereunder, as from time to time in effect.

Section 1.4      Terms Defined in Code. Unless otherwise defined herein, all
terms used herein which are defined in the Code shall have the same meaning
herein.

 

1346459v5

2

 

--------------------------------------------------------------------------------



ARTICLE II

SECURITY INTEREST

Section 2.1      Grant of Security Interest. As collateral security for all of
the Secured Obligations, Debtors hereby grant to Secured Party a security
interest in, a general lien upon, and a right of set-off against all of Debtors’
right, title and interest in all of its personal and fixture property of every
kind and nature, whether tangible or intangible, including but not limited to
the following, and whether now owned or hereafter acquired:

(a)       all of Debtors’ accounts (as defined in the Code) of any kind (the
“Accounts”), and all rights in and to all security agreements, leases, and other
contracts securing or otherwise relating to any Accounts;

(b)       all of Debtors’ goods, chattel paper, electronic chattel paper,
payment intangibles, promissory notes, letters of credit and letter-of-credit
rights, documents and instruments, in each case as defined in the Code, and all
rights in and to all security agreements, leases, and other contracts securing
or otherwise relating to any such chattel paper, documents and instruments;

(c)       all of Debtors’ equipment (as defined in the Code) in all of its
forms, and wherever located, together with all parts thereof and all accessions
or additions thereto, including all of Debtors’ vehicles (collectively, the
“Equipment”);

(d)       all of Debtors’ general intangibles (as defined in the Code) of any
kind (the “General Intangibles”), and all rights in and to all security
agreements, leases, and other contracts securing or otherwise relating to any
General Intangibles;

(e)       all of Debtors’ inventory (as defined in the Code) in all of its
forms, and wherever located, together with all accessions or additions thereto
and products thereof (collectively the “Inventory”);

(f)        all of Debtors’ investment property (as defined in the Code) wherever
located;

(g)       all of Debtors’ deposit accounts (as defined in the Code) wherever
located (other than trust accounts and joint operating accounts);

(h)       all of Debtors’ as-extracted collateral and fixtures, in each case as
defined in the Code;

(i)        all of Debtors’ insurance claims and proceeds and commercial tort
claims;

(j)        any other contract rights of Debtors or rights to the payment of
money;

(k)       any additional tangible or intangible property from time to time
delivered to or deposited with Secured Party as security for the Secured
Obligations or otherwise pursuant to the terms of this Security Agreement; and

 

1346459v5

3

 

--------------------------------------------------------------------------------



(l)        the proceeds, products, supporting obligations, Related Rights,
additions to, substitutions for and accessions of any and all Collateral
described in subsections (a)-(k) in this Section 2.1.

Section 2.2      Certain Limited Exclusions. Notwithstanding anything herein to
the contrary, in no event shall the Collateral include (nor shall any component
definition of Collateral include), or the security interest granted under
Section 2.1 hereof attach to any of the outstanding Equity Interest of, a
Controlled Foreign Entity in excess of sixty-five percent (65%) of the voting
power of all classes of Equity Interest of such Controlled Foreign Entity
entitled to vote.

Section 2.3      Secured Obligations. The security interest in, general lien
upon, and right of set-off against the Collateral is granted to secure the
following (collectively, the “Secured Obligations”):

(a)       the payment of all the Obligations (as defined in the Credit
Agreement) of Debtors to Secured Party and the Banks now or hereafter existing
including, without limitation, the Indebtedness of Debtors under the Note, and
any and all renewals, extensions for any period or rearrangement of the
Obligations;

(b)       the performance of all obligations of Debtors under this Agreement,
the Permitted Swap Contracts (as defined in the Credit Agreement) and the other
Loan Documents; and

(c)       all obligations of Debtors owed to an Approved Counterparty, as
counterparty under those certain Permitted Swap Contracts defined in or arising
pursuant to the terms of the Credit Agreement, including without limitation, any
Master Swap Agreement executed pursuant to the Credit Agreement between any
Debtor and an Approved Counterparty (together with all schedules and
confirmations in respect thereof, as ratified, amended, supplemented, restated,
extended or replaced from time to time).

ARTICLE III

REPRESENTATIONS AND WARRANTIES

In order to induce Secured Party to accept this Agreement, each Debtor
represents and warrants to Secured Party (which representations and warranties
will survive the creation of any Secured Obligations and the extension of any
credit under the Credit Agreement) that:

Section 3.1      Ownership and Liens. Except for the security interest of
Secured Party granted in this Agreement and except for liens, security interests
and other encumbrances permitted under the Credit Agreement (“Permitted
Encumbrances”), each Debtor owns title to the Collateral free and clear of any
other liens, security interests and other encumbrances other than Permitted
Encumbrances. Each Debtor has rights in or the right, power and authority to
grant a security interest in the Collateral to Secured Party in the manner
provided herein, free and clear of any other liens, security interests and other
encumbrances other than Permitted Encumbrances. No other lien, security interest
or other encumbrance has been created by any Debtor or is known by any Debtor to
exist with respect to any Collateral other than Permitted Encumbrances. No
financing statement or other security instrument is on file in any jurisdiction

 

1346459v5

4

 

--------------------------------------------------------------------------------



covering any part of the Collateral other than those in favor of Secured Party
and those filed with respect to Permitted Encumbrances. At the time the security
interest in favor of Secured Party attaches to any after-acquired property
included within the Collateral, title to such after-acquired property, free and
clear of any other liens, security interests and other encumbrances (other than
Permitted Encumbrances) will be vested in the applicable Debtor.

Section 3.2      Status of Accounts. Each Account hereafter arising will
represent, and to the best knowledge of Debtors each Account now existing
represents, the valid and legally enforceable obligations of a bona fide account
debtor and is not and will not be subject to contra accounts, set-offs, defenses
or counterclaims by or available to account debtors obligated on the Accounts
except contra accounts, set-offs, defenses or counterclaims that, in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect or as disclosed to Secured Party in writing; and the amount shown as to
each Account on each Debtor’s books will be the true and undisputed amount owing
and unpaid thereon, subject to any discounts, allowances, rebates, credits and
adjustments to which the account debtor has a right and immaterial errors and
omissions that, in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, and which have arisen in each Debtor’s ordinary
course of business, or which have otherwise been disclosed to Secured Party in
writing.

Section 3.3      Status of Related Rights. All Related Rights are, and those
hereafter arising will be, valid and genuine, except to the extent that any
invalidity or lack of genuineness thereof could reasonably be expected to result
in a Material Adverse Effect.

Section 3.4      Inventory Not Covered by Other Documents. No material portion
of the Inventory is, and at the time the security interest in favor of Secured
Party attaches no material portion of the Inventory hereafter acquired will be,
covered by any document (as defined in the Code).

Section 3.5      Name; Organization; Authority. The exact legal name of each
Debtor is set out in the preamble of this Agreement. Each Debtor is a
corporation and is duly organized, validly existing, and in good standing under
the laws of the jurisdiction of its organization. The execution, delivery and
performance of this Agreement has been duly authorized by all Corporate Action,
and this Agreement constitutes the valid and binding obligation of each Debtor,
enforceable against each Debtor in accordance with its terms, except as the
enforceability thereof may be limited or affected by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors rights generally and by general equitable principles.

Section 3.6      Location. As of the date hereof, each Debtor’s chief executive
office and chief place of business is located at the address set out in Schedule
10.02 of the Credit Agreement. The office where each Debtor keeps its records
concerning the Accounts and the General Intangibles and the originals of the
Related Rights, if any, has the same address as such Debtor’s chief executive
office and chief place of business. Debtors’ Inventory and Equipment (other than
mobile goods) are located in the State of Kansas and such other states as Debtor
shall have, from time to time, given written notice of to Secured Party.

Section 3.7      Secured Party’s Security Interest. This Agreement creates a
valid and binding security interest in the Collateral securing the Secured
Obligations, subject to the

 

1346459v5

5

 

--------------------------------------------------------------------------------



Permitted Encumbrances. Upon filing the financing statements described in
Section 4.9 of this Agreement covering the Collateral in the Office of the
Secretary of State for the state in which each Debtor is organized and in the
applicable filing offices of such other jurisdictions as are described in
Section 4.9, Secured Party will have a perfected security interest in that
Collateral in which a security interest may be perfected by filing, subject only
to Permitted Encumbrances. No further or subsequent filing, recording,
registration or other public notice of such security interest is necessary in
any office or jurisdiction in order to perfect such security interest or to
continue, preserve or protect such security interest except for continuation
statements or for filings upon the occurrence of any of the events stated in
Section 4.9 of this Agreement. Such perfected security interest in the
Collateral shall constitute a first-priority security interest under the Code,
subject only to Permitted Encumbrances.

ARTICLE IV

COVENANTS AND AGREEMENTS

Debtors will at all times comply with the covenants contained in this Article
IV, from the date hereof and for so long as any part of the Secured Obligations
are outstanding and until the Credit Agreement is terminated.

Section 4.1      Title; Prohibited Liens and Filings. Debtors agree to protect
Debtors’ title to the Collateral. Debtors will not pledge, mortgage, otherwise
encumber, create or suffer a lien to exist on any of the Collateral (other than
Permitted Encumbrances and other than as permitted by the Credit Agreement) or,
subject to Section 4.12 hereof, sell, assign, dispose or otherwise transfer any
of the Collateral to or in favor of any Person other than Secured Party (other
than as permitted by the Credit Agreement). Debtors will not file or permit to
be filed or recorded any financing statement or other security instrument with
respect to the Collateral other than in favor of Secured Party, in favor of
other Persons with respect to Permitted Encumbrances, or as permitted by the
Credit Agreement.

Section 4.2      Taxes, Etc. Debtors agree to pay prior to delinquency all
taxes, charges, liens and assessments against the Collateral which, if unpaid,
might result in the imposition of a lien on the Collateral; provided, however,
Debtors shall not be required to pay any tax, charge, lien or assessment that is
not yet past due or is being contested in good faith by appropriate proceedings
diligently conducted by or on behalf of Debtors and if Debtors shall have set up
reserves therefor adequate under generally accepted accounting principles.

Section 4.3      Possession of Collateral. Except (i) as otherwise contemplated
in the Credit Agreement with regard to cash proceeds, (ii) where Secured Party
chooses to perfect its security interest by possession in addition to the filing
of a financing statement, or (iii) the Collateral is in transit in the ordinary
course of business, the Collateral shall remain in Debtors’ possession or
control at all times at Debtors’ risk of loss and shall (except for temporary
removal consistent with its normal use) be kept at locations owned or leased by
Debtors.

Section 4.4      Inspection of Collateral. Secured Party may inspect Debtors’
records concerning the Accounts and the General Intangibles, the originals of
the Related Rights, if any, the Equipment, the Inventory and other Collateral in
accordance with Section 6.10 of the Credit Agreement.

 

1346459v5

6

 

--------------------------------------------------------------------------------



Section 4.5      Filing Reproductions. At the option of Secured Party, a
photographic or other reproduction of this Agreement or of a financing statement
covering the Collateral may be filed as a financing statement.

Section 4.6      Delivery of Information. Debtors will transmit promptly to
Secured Party all information that Debtors may have or receive with respect to
(a) the Collateral, or (b) account debtors or obligors in respect of the
Accounts, the General Intangibles and the Related Rights, in each case which
could reasonably be expected to materially and adversely affect the aggregate
value of the Collateral or Secured Party’s rights or remedies with respect
thereto.

Section 4.7      Compromise of Collateral. Debtors will not adjust, settle or
compromise any of the Accounts, the General Intangibles or the Related Rights
without the prior written consent of Secured Party, or other than in a manner
that does not materially and adversely affect the aggregate value of the
Collateral and in the ordinary course of business.

Section 4.8      Expenses. Debtors agree to pay to Secured Party at Secured
Party’s offices, all advances, charges, costs and expenses (including reasonable
attorneys’ fees and legal expenses) incurred by Secured Party in connection with
this Agreement, to the extent required by Section 10.04 of the Credit Agreement.
The amount of all such advances, charges, costs and expenses shall constitute
Secured Obligations and shall be due and payable by Debtors to Secured Party as
provided in the Credit Agreement.

Section 4.9      Financing Statement Filings; Notifications. Debtors recognize
that financing statements pertaining to the Collateral will be filed with the
Office of the Secretary of State for the state in which Debtors are organized
and certain Collateral Documents (as defined in the Credit Agreement) will be
filed in each county in the State in which “Mortgaged Property” (as defined in
the Mortgage) is located. Debtors will promptly notify Secured Party of any
condition or event that may change the proper location for the filing of any
financing statements or other public notice or recordings for the purpose of
perfecting a security interest in the Collateral. Without limiting the
generality of the foregoing, Debtors will (a) promptly notify Secured Party of
any change to a jurisdiction other than as represented in Section 3.5 or
Section 3.6: (i) in the location of any Debtor’s registered office; (ii) in the
location of the Inventory (other than Inventory sold or leased in the ordinary
course of business); (iii) in the location where the Equipment is kept (other
than Equipment removed in the ordinary course of business for not more than
thirty (30) days) or disposed of as permitted by the Credit Agreement; (iv) in
the location of the office where any Debtor keeps its records concerning the
Accounts; or (v) in the “location” of any Debtor within the meaning of the Code;
(b) prior to any of the Collateral becoming so related to any particular real
estate so as to become a fixture on such real estate, notify Secured Party of
the description of such real estate and the name of the record owner thereof;
and (c) promptly notify Secured Party of any change in any Debtor’s name,
identity or organizational structure. In any notice furnished pursuant to this
section, Debtors will expressly state that the notice is required by this
Agreement and contains facts that will or may require additional filings of
financing statements or other notices for the purpose of continuing perfection
of Secured Party’s security interest in the Collateral.

 

1346459v5

7

 

--------------------------------------------------------------------------------



Section 4.10    Maintenance of Collateral Generally. Debtors will (a) maintain
all the Collateral in good condition, repair, and working order (ordinary wear
and tear excepted); (b) not abuse, waste, destroy or allow the Collateral to
deteriorate, except, with respect to the Equipment only, for ordinary wear and
tear from its intended use; (c) promptly, or in the case of any loss or damage
to any goods included in the Collateral as soon as practicable, make or cause to
be made all repairs, replacements or other improvements to the Collateral as are
necessary or desirable to accomplish the foregoing; and (d) not use any
Collateral in violation of any material law, statute, ordinance or regulation or
allow it to be so used; except, in each case, to the extent Debtors’ failure to
comply with the foregoing could not reasonably be expected to result in a
Material Adverse Effect.

Section 4.11    Account Obligations. Debtors will duly perform or cause to be
performed all material obligations of Debtors with respect to the goods or
services, the sale or lease or rendition of which gave rise or will give rise to
each Account relating thereto, except to the extent Debtors’ failure to so
perform or to cause such performance could not reasonably be expected to result
in a Material Adverse Effect.

Section 4.12    Use of Inventory. Until an Event of Default has occurred and is
continuing, Debtors may use their Inventory in any lawful manner not
inconsistent with this Agreement and the Credit Agreement and with the terms of
insurance thereon and may sell, lease or otherwise dispose of their Inventory in
the ordinary course of business. Debtors will not and shall not be permitted to
use any item of Inventory in a manner inconsistent with the holding thereof for
sale, lease or disposition in the ordinary course of business or in
contravention of the terms of any material agreement. A sale, lease or
disposition in the ordinary course of business does not include the exchange of
items of Inventory for goods in kind or otherwise or transfers of items of
Inventory made in satisfaction of present or future Secured Obligations, except
pursuant to netting agreements or other similar arrangements with Approved
Counterparties.

Section 4.13    Proceeds. All proceeds received by Debtors from the sale or
disposition of any portion of the Collateral, all proceeds received by Debtors
in the ordinary course of business and all other proceeds of the Collateral
shall be delivered or paid to Secured Party as provided in the Credit Agreement.
To evidence Secured Party’s rights in this regard, Debtors will assign or
endorse proceeds to Secured Party as Secured Party reasonably requests. Secured
Party may, from time to time, in its discretion, hold non-cash proceeds as part
of the Collateral or apply cash proceeds of the Collateral received by Secured
Party in the manner set out in Section 5.2 of this Agreement. Subject to the
terms and conditions set out in the Credit Agreement, Debtors will notify
obligors on all of the Accounts and Related Rights to make payments directly to
Secured Party, and upon the occurrence and continuation of an Event of Default,
Secured Party may endorse as Debtors’ agent any checks, instruments, chattel
paper or other documents connected with the Collateral. Secured Party may take
any action reasonably necessary to obtain, preserve and enforce the liens
granted hereunder and maintain and preserve the Collateral.

Section 4.14    Insurance. Debtors shall have and maintain, or cause to be had
and maintained, insurance as provided in the Credit Agreement. Following the
occurrence and during the continuation of any Event of Default, Secured Party
may act as attorney-in-fact for Debtors and Debtors hereby irrevocably appoint
Secured Party as Debtors’ true and lawful attorney-in-fact with full power of
substitution, in Secured Party’s name or either Debtor’s name

 

1346459v5

8

 

--------------------------------------------------------------------------------



or otherwise, but at Debtors’ cost and expense and without notice to Debtors to
obtain and adjust such insurance and endorse any draft drawn by insurers of the
goods included in the Collateral. If any insurance policy covering the goods
included in the Collateral expires or is canceled before the Secured Obligations
are paid in full or otherwise fully performed, and before the Credit Agreement
is terminated, at Secured Party’s option, Secured Party may, at Debtors’
expense, obtain replacement insurance consistent with the amount and type
thereof required by the Credit Agreement which may, but need not, be single
interest insurance in favor of Secured Party.

Section 4.15    Collateral not to be Fixture or Accession. Debtors will not
permit any material portion of the Collateral to be installed in or affixed to
other goods so as to become an accession to such other goods unless such other
goods are included in the Collateral; in the event that any material portion of
the Collateral is to become so related to any particular real estate so as to
become a fixture on such real estate or so installed or affixed to other goods,
prior thereto Debtors will (i) notify Secured Party of such fact and (ii) upon
demand of Secured Party furnish written consents to Secured Party’s security
interest and disclaimers of any interest in such Collateral signed by any Person
having an interest in such real estate or such other goods, if applicable.

Section 4.16    Loss or Damage to Equipment. Debtors shall provide notice to
Secured Party of any material loss or damage to any Equipment, unless such loss
or damage could not reasonably be expected to result in a Material Adverse
Effect, and shall not permit any such Equipment to become a fixture to real
estate or an accession to other personal property other than in compliance with
the Credit Agreement and Section 4.15 above.

Section 4.17    Third-Party Acknowledgments; Control Agreements. If any material
portion of the Collateral is in the possession of a third-party, upon Secured
Party’s request, Debtors will join with Secured Party in notifying the
third-party of Secured Party’s security interest and obtaining an acknowledgment
in form and substance reasonably satisfactory to Secured Party from such
third-party that it is holding such Collateral for the benefit of the Secured
Party. Debtors will fully cooperate with Secured Party in obtaining a control
agreement in form and substance reasonably satisfactory to Secured Party with
respect to any Collateral consisting of deposit accounts (other than trust
accounts and joint operating accounts), investment property, electronic chattel
paper or letter of credit rights.

Section 4.18    Further Assurances. Debtors will from time to time sign,
execute, deliver and file, alone or with Secured Party, upon reasonable request,
any financing statements, security agreements or other documents necessary to
perfect or continue in favor of Secured Party a first-priority security interest
(subject to the Permitted Encumbrances) in the Collateral; procure any necessary
instruments or documents as may be reasonably requested by Secured Party; and
take all further action that may be necessary, or that Secured Party may
reasonably request, in each case, to confirm, perfect, preserve and protect the
security interests intended to be granted hereby. Notwithstanding the previous
sentence, however, Debtors hereby authorize Secured Party to file such financing
statements, without the signature of Debtors either in Secured Party’s name or
in the name of Debtors. Debtors shall do all such additional and further acts or
things, give such assurances and execute such documents or instruments as
Secured Party reasonably requires to vest more completely in and assure to
Secured Party its rights under this Agreement, including, without limiting the
generality of the foregoing, (a) marking conspicuously each

 

1346459v5

9

 

--------------------------------------------------------------------------------



chattel paper or electronic chattel paper included in the Collateral and, at the
request of Secured Party, each Debtor’s records pertaining to the Collateral
with a legend, in form and substance reasonably satisfactory to Secured Party,
indicating that such chattel paper or Collateral is subject to the security
interest granted by this Agreement, and (b) if any Account, General Intangible
or Related Right is evidenced by a promissory note, chattel paper, electronic
chattel paper or other instrument, transferring, delivering, assigning to
Secured Party such promissory note, chattel paper, electronic chattel paper or
other instrument duly endorsed and authenticated and accompanied by duly
executed instruments of transfer and assignment, all in form and substance
reasonably satisfactory to Secured Party, to be held by Secured Party as
Collateral under this Agreement.

ARTICLE V

RIGHTS, REMEDIES AND DEFAULT

Section 5.1      With Respect to Collateral. Secured Party is hereby fully
authorized and empowered (without the necessity of any further consent or
authorization from Debtors) and the right is expressly granted to Secured Party,
and Debtors hereby constitute, appoint and make Secured Party as Debtors’ true
and lawful attorney-in-fact and agent for Debtors and in Debtors’ name, place
and stead with full power of substitution, in Secured Party’s name or Debtors’
name or otherwise, for Secured Party’s sole use and benefit, but at Debtors’
cost and expense, but only to exercise, without notice, the following powers at
any time following the occurrence and during the continuation of an Event of
Default hereunder with respect to all or any of the Collateral:

(a)       notify account debtors or the obligors on the Accounts, the General
Intangibles and the Related Rights to make and deliver payment to Secured Party;

(b)       to demand, sue for, collect, receive and give acquittance for any and
all monies due or to become due by virtue thereof and otherwise deal with
proceeds;

(c)       to receive, take, endorse, assign and deliver any and all checks,
notes, drafts, documents and other negotiable and non-negotiable instruments and
chattel paper taken or received by Secured Party in connection therewith;

(d)       to settle, compromise, compound, prosecute or defend any action or
proceeding with respect thereto;

(e)       to sell, transfer, assign or otherwise deal in or with the same or the
proceeds or avails thereof or the relative goods, as fully and effectively as if
Secured Party were the absolute owner thereof; and

(f)        to extend the time of payment of any or all thereof and to grant
waivers and make any allowance or other adjustment with reference thereto;

provided, however, Secured Party shall be under no obligation or duty to
exercise any of the powers hereby conferred upon it and shall be without
liability for any act or failure to act in connection with the collection of, or
the preservation of any rights under, any Collateral.

 

1346459v5

10

 

--------------------------------------------------------------------------------



Section 5.2      Application of Proceeds. All proceeds paid to and received by
Secured Party on account of the Collateral will be, at the option of Secured
Party, applied by Secured Party to the Secured Obligations in accordance with
the terms and provisions of the Credit Agreement, whether or not such Secured
Obligations shall have by their terms matured; provided, however, Secured Party
need not apply or give credit for any item included in such sums until Secured
Party has received final payment thereof as required under the Credit Agreement
or solvent credits accepted as such by Secured Party; and provided further that
Secured Party’s failure to so apply any such sums shall not be a waiver of
Secured Party’s right to so apply such sums or any other sums at any time.

Section 5.3      Events of Default. An “Event of Default” under this Agreement
shall occur upon the occurrence of an “Event of Default” under the Credit
Agreement.

Section 5.4      Default Remedies. Upon the occurrence and during the
continuation of any Event of Default, Secured Party may then, or at any time
thereafter and from time to time after giving any notice required under the
Credit Agreement, if any notice is required with respect to such Event of
Default, apply, set-off, collect, sell in one or more sales, lease, or otherwise
dispose of, any or all of the Collateral, in its then condition or, at Secured
Party’s option, following any commercially reasonable preparation or processing,
in such order as Secured Party may elect, and any such sale may be made either
at public or private sale at its place of business or elsewhere, or at any
brokers’ board or securities exchange, either for cash or upon credit or for
future delivery, and Secured Party may be the purchaser of any or all Collateral
so sold and may hold the same thereafter in its own right free from any claim of
Debtors or right of redemption. No such purchase or holding by Secured Party
shall be deemed a retention by Secured Party in satisfaction of the Secured
Obligations. All demands, notices and advertisements, and the presentment of
property at sale are hereby waived except to the extent reasonably necessary to
conduct a commercially reasonable sale. If, notwithstanding the foregoing
provisions, any applicable provision of the Code or other law requires Secured
Party to give reasonable notice of any such sale or disposition or other action,
Debtors hereby agree that ten (10) days prior written notice shall constitute
reasonable notice. Upon the occurrence and during the continuation of any Event
of Default, Secured Party may require Debtors to assemble the Collateral and
make it available to Secured Party at a place designated by Secured Party which
is reasonably convenient to Secured Party and Debtors. Any sale hereunder may be
conducted by an auctioneer or any officer or agent of Secured Party.

Section 5.5      Deficiency. Debtors shall remain liable to Secured Party for
any unpaid Secured Obligations, advances, costs, charges and expenses, together
with interest thereon and shall pay the same immediately to Secured Party as set
out in the Credit Agreement.

Section 5.6      Secured Party’s Duties. The powers conferred upon Secured Party
by this Agreement are solely to protect the interest of Secured Party in the
Collateral and shall not impose any duty upon Secured Party to exercise any such
powers. Secured Party shall be under no duty whatsoever to make or give any
presentment, demand for performance, notice of nonperformance, protest, notice
of protest, notice of dishonor, or other notice or demand in connection with any
Collateral or the Secured Obligations, or to take any steps necessary to
preserve any rights against prior parties. Secured Party shall not be liable for
failure to collect or realize upon any or all of the Secured Obligations or
Collateral, or for any delay in so doing, nor shall Secured Party be under any
duty to take any action whatsoever with regard thereto.

 

1346459v5

11

 

--------------------------------------------------------------------------------



Secured Party shall use reasonable care in the custody and preservation of any
Collateral in its possession. Secured Party shall have no duty to comply with
any recording, filing, or other legal requirements necessary to establish or
maintain the validity, priority or enforceability of, or Secured Party’s rights
in or to, any of the Collateral.

Section 5.7      Secured Party’s Actions. To the extent permitted by applicable
law, Debtors waive any right to require Secured Party to proceed against any
Person, exhaust any Collateral, or have any Other Liable Party joined with
Debtors in any suit arising out of the Secured Obligations or this Agreement or
pursue any other remedy in Secured Party’s power; waive any and all notice of
acceptance of this Agreement or of creation, modification, rearrangement,
renewal or extension for any period of any of the Secured Obligations from time
to time; and waive any defense arising by reason of any disability or other
defense of any Other Liable Party, or by reason of the cessation from any cause
whatsoever of the liability of any Other Liable Party. All dealings between
Debtors and Secured Party, whether or not resulting in the creation of the
Secured Obligations, shall conclusively be presumed to have been had or
consummated in reliance upon this Agreement. Until all the Secured Obligations
shall have been paid in full or otherwise fully performed and the Credit
Agreement has terminated in accordance with its terms, Debtors shall have no
right to subrogation, and Debtors waive until all the Secured Obligations shall
have been paid in full or otherwise fully performed and the Credit Agreement has
terminated in accordance with its terms, any right to enforce any remedy which
Secured Party now has or may hereafter have against any Other Liable Party and
waives any benefit of and any right to participate in any Collateral or security
whatsoever now or hereafter held by Secured Party. Debtors authorize Secured
Party, without notice or demand and without any reservation of rights against
Debtors and without affecting Debtors’ liability hereunder or on the Secured
Obligations, from time to time to (a) take and hold any other property of
Debtors as collateral, other than the Collateral, for the payment of any or all
of the Secured Obligations, and exchange, enforce, waive and release any or all
of the Collateral or such other property; (b) upon the occurrence and during the
continuation of any Event of Default, apply the Collateral or such other
property to the Secured Obligations and direct the order or manner of sale
thereof as Secured Party in its discretion may reasonably determine; (c) renew,
extend for any period, accelerate, modify, compromise, settle or release the
obligation of any Other Liable Party with respect to any or all of the Secured
Obligations or Collateral; (d) waive, enforce, modify, amend or supplement any
of the provisions of any of the Security Documents, the Credit Agreement or the
Note or any other promissory note or document evidencing any of the Secured
Obligations (except for an amendment or supplement to any of the foregoing to
which a Debtor is a party to the extent such amendment or supplement requires
the consent of Debtors); and (e) release or substitute any Other Liable Party.

Section 5.8      Transfer of Secured Obligations and Collateral. Secured Party
may transfer any or all of Secured Party’s interest in the Secured Obligations
in accordance with the terms of the Credit Agreement, and upon any such transfer
Secured Party may transfer its security interest in any or all of the Collateral
and shall be fully discharged thereafter from all liability with respect to the
Collateral transferred, and the transferee shall be vested with all rights,
powers and remedies of Secured Party hereunder with respect to Collateral so
transferred; provided, however, with respect to any security interest in the
Collateral not so transferred, Secured Party shall retain all rights, powers and
remedies provided under this Agreement. Secured Party may at any time deliver
any or all of the Collateral to Debtors whose receipt shall

 

1346459v5

12

 

--------------------------------------------------------------------------------



be a complete and full acquittance for the Collateral so delivered, and Secured
Party shall thereafter be discharged from any liability therefor.

Section 5.9      Cumulative Security and Rights. The execution and delivery of
this Agreement in no manner shall impair or affect any other security (by
endorsement or otherwise) for the Secured Obligations. No security taken
hereafter as security for the Secured Obligations shall impair in any manner or
affect this Agreement. All such present and future additional security is to be
considered as cumulative security. The rights, powers and remedies of Secured
Party hereunder shall be in addition to all rights, powers and remedies given by
statute or rule of law and are cumulative. The exercise of any one or more of
the rights, powers and remedies provided herein shall not be construed as a
waiver of any other rights, powers and remedies of Secured Party. Furthermore,
regardless of whether or not the Uniform Commercial Code is in effect in the
jurisdiction where such rights, powers and remedies are asserted, Secured Party
shall have the rights, powers and remedies of a secured party under the Code.
Secured Party may exercise its bankers’ lien or right of set-off with respect to
the Secured Obligations in the same manner as if the Secured Obligations were
unsecured.

Section 5.10    Continuing Agreement. This is a continuing Agreement and the
grant of a security interest hereunder shall remain in full force and effect and
all the rights, powers and remedies of Secured Party hereunder shall continue to
exist until (a) the Secured Obligations are paid in full or otherwise fully
performed, and (b) the Credit Agreement has terminated in accordance with its
terms, at which time Secured Party shall deliver or cause to be delivered to
Debtors, at Debtors’ expense, releases and satisfactions, or transfers without
warranty, of all Collateral, including releases of deeds of trust and mortgages,
financing statements, and other registrations of security with respect to the
Collateral, and Debtors shall deliver to Secured Party a general release of all
of Secured Party’s liabilities and obligations under the Loan Documents and an
acknowledgment that the same have been terminated. Furthermore, it is
contemplated by the parties hereto that there may be times when no Secured
Obligations are owing; notwithstanding such occurrences, however, this Agreement
shall remain valid and shall be in full force and effect as to subsequent
Secured Obligations provided Secured Party has not executed a written
termination statement and returned possession of the Collateral to Debtors.
Otherwise this Agreement shall continue irrespective of the fact that the
liability of any Other Liable Party may have ceased, or irrespective of the
validity or enforceability of the Note or any of the Security Documents,
including the Credit Agreement, to which any Other Liable Party may be a party,
and notwithstanding the reorganization, death, incapacity or bankruptcy of any
Other Liable Party, and notwithstanding the reorganization or bankruptcy of any
Debtor, or any other event or proceeding affecting any Debtor or any Other
Liable Party.

Section 5.11    Exercise of Rights, Etc. Time shall be of the essence for the
performance of any act under this Agreement or the Secured Obligations by
Debtors or Other Liable Party, but neither Secured Party’s acceptance of partial
or delinquent payments nor any forbearance, failure or delay by Secured Party in
exercising any right, power or remedy shall be deemed a waiver of any obligation
of Debtors or of Other Liable Party or of any right, power or remedy of Secured
Party or preclude any other or further exercise thereof; and no single or
partial exercise of any right, power or remedy shall preclude any other or
further exercise thereof, or the exercise of any other right, power or remedy.

 

1346459v5

13

 

--------------------------------------------------------------------------------



Section 5.12    Remedy and Waiver. Secured Party may remedy any Default or Event
of Default without waiving the Default or Event of Default or waiving any prior
or subsequent Default or Event of Default.

Section 5.13    Non-Judicial Remedies. Secured Party may enforce its rights
hereunder without prior judicial process or judicial hearing, and Debtors
expressly waive, renounce and knowingly relinquish any and all legal rights
which might otherwise require Secured Party to enforce its rights by judicial
process. In so providing for non-judicial remedies, Debtors recognize and
concede that such remedies are consistent with the usage of the trade, are
responsive to commercial necessity, and are the result of bargain at arm’s
length. Nothing herein is intended to prevent Secured Party or Debtors from
resorting to judicial process at any party’s option.

Section 5.14    Compliance with Other Laws. Secured Party may comply in all
material respects with the requirements of any applicable state or federal law
in connection with the disposition of all or any part of the Collateral, and
compliance with such laws will not be considered to adversely affect the
commercial reasonableness of any sale of all or any part of the Collateral.

Section 5.15    Disclaimer of Warranties. Secured Party may sell the Collateral
without giving any warranties as to the Collateral. Secured Party may
specifically disclaim any warranties of title or similar warranties. The
disclaimer of any such warranties will not be considered to adversely affect the
commercial reasonableness of any sale of all or any part of the Collateral.

Section 5.16    Sales on Credit. If Secured Party sells all or any part of the
Collateral upon credit, Debtors will be credited only with payments actually
made by the purchaser, received by the Secured Party and applied against the
Secured Obligations. In the event the purchaser fails to pay for the Collateral,
Secured Party may resell the Collateral and Debtors shall be credited with the
proceeds of such sale.

ARTICLE VI

MISCELLANEOUS

Section 6.1      Preservation of Liability. Neither this Agreement nor the
exercise by Secured Party of (or the failure to so exercise) any right, power or
remedy conferred herein or by law shall be construed as relieving any Person
liable on the Secured Obligations from liability on the Secured Obligations and
for any deficiency thereon.

Section 6.2      Notices. Any record, notice, demand or document which either
party is required or may desire to give hereunder shall be given as provided in
the Credit Agreement.

Section 6.3      Choice of Law. THIS SECURITY AGREEMENT HAS BEEN MADE IN AND THE
SECURITY INTEREST GRANTED HEREBY IS GRANTED IN AND EACH SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF TEXAS (EXCEPT TO THE EXTENT THAT THE LAWS OF ANY OTHER
JURISDICTION GOVERN THE PERFECTION AND PRIORITY OF THE SECURITY INTEREST GRANTED
HEREBY) WITHOUT REGARD TO ITS CONFLICTS OF LAWS PRINCIPLES.

 

1346459v5

14

 

--------------------------------------------------------------------------------



Section 6.4      Amendment and Waiver. This Agreement may not be amended (nor
may any of its terms be waived) except in the manner provided in the Credit
Agreement.

Section 6.5      Severability. If any provision of this Agreement is rendered or
declared invalid, illegal or unenforceable by reason of any existing or
subsequently enacted legislation or by a judicial decision which shall have
become final, Debtors and Secured Party shall promptly meet and discuss
substitute provisions for those rendered invalid, illegal or unenforceable, but
all of the remaining provisions shall remain in full force and effect.

Section 6.6      Survival of Agreements. All representations and warranties of
Debtors herein, and all covenants and agreements herein not fully performed
before the effective date of this Agreement, shall survive such date.

Section 6.7      Counterparts. This Agreement may be executed in two or more
counterparts, and it shall not be necessary that the signatures of all parties
hereto be contained on any one counterpart hereof. Each counterpart shall be
deemed an original, but all such counterparts taken together shall constitute
one and the same instrument. This Agreement may be transmitted and signed by
facsimile and portable document format (PDF). The effectiveness of any such
documents and signatures shall, subject to applicable Laws, have the same force
and effect as manually-signed originals and shall be binding on Debtors and
Secured Party. Secured Party may also require that any such documents and
signatures be confirmed by a manually-signed original; provided that, the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile or PDF document or signature.

Section 6.8      Successors and Assigns. The covenants and agreements herein
contained by or on behalf of Debtors shall bind Debtors, each Debtor’s legal
representatives, successors and assigns and all persons who become bound as a
debtor to this Agreement and shall inure to the benefit of Secured Party, its
successors and permitted assigns, in each case as provided under the Credit
Agreement.

Section 6.9      Titles of Articles, Sections and Subsections. All titles or
headings to articles, sections, subsections or other divisions of this Agreement
are only for the convenience of the parties and shall not be construed to have
any effect or meaning with respect to the other content of such articles,
sections, subsections or other divisions, such other content being controlling
as to the agreement between the parties hereto.

Section 6.10    WAIVER OF JURY TRIAL. TO THE MAXIMUM EXTENT NOT PROHIBITED BY
LAW, EACH OF THE UNDERSIGNED HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES ANY RIGHT WHICH IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY AT ANY TIME ARISING OUT OF, UNDER OR IN
CONNECTION WITH THE NOTE, THIS AGREEMENT OR THE OTHER SECURITY DOCUMENTS, OR ANY
TRANSACTION CONTEMPLATED THEREBY, BEFORE OR AFTER MATURITY.

Section 6.11    Interest. It is the intention of the parties hereto to comply
strictly to usury laws applicable to the Secured Party. Interest on the
indebtedness is expressly limited so that in no contingency or event whatsoever,
whether by acceleration of the maturity of the Note or otherwise, shall the
interest taken, reserved, contracted for, charged or received by the Secured

 

1346459v5

15

 

--------------------------------------------------------------------------------



Party exceed the maximum amount permissible under applicable law. If from any
circumstances whatsoever fulfillment of any provisions of the Credit Agreement,
this Agreement, any of the other Security Documents or of any other document
evidencing, securing or pertaining to the indebtedness evidenced by the Note, at
the time performance of such provision shall be due, would be usurious under
applicable law, then, ipso facto, the obligation to be fulfilled shall be
reduced to the limit of such validity so that the aggregate consideration which
constitutes interest that is contracted for, taken, reserved, charged for, or
received shall not exceed the maximum amount allowed by applicable law and such
amount that would otherwise be excessive interest shall be applied to the
reduction of the principal amount owing under the Note or on account of any
other indebtedness of the Debtors to the Secured Party, or if principal of the
Note and such other indebtedness has been paid in full, refunded to the Debtors.
In determining whether or not the interest paid or agreed to be paid for the
use, forbearance, or detention of sums hereunder exceeds the highest lawful
rate, the Debtors and the Secured Party shall, to the maximum extent permitted
by applicable law, (a) characterize any non-principal payment as an expense, fee
or premium rather than as interest, (b) exclude voluntary prepayments and the
effects thereof, (c) amortize, prorate, allocate and spread the total amount of
interest throughout the full term of such indebtedness so that the actual rate
of interest on account of such indebtedness does not exceed the highest lawful
rate, and/or (d) allocate interest between portions of such indebtedness, to the
end that no such portion shall bear interest at a rate greater than that
permitted by applicable law.

THIS SECURITY AGREEMENT, THE CREDIT AGREEMENT, THE NOTE AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE
MATTERS ADDRESSED HEREIN AND THEREIN AND WILL NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

(Signatures on the following pages)

1346459v5

16

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned hereby execute this Agreement to be
effective as of the date first set out above.

 

DEBTORS:

 

 

ENERJEX RESOURCES, INC.,

 

a Nevada corporation

 

 

By: /s/ Steve Cochennet

 

Steve Cochennet

 

Chief Executive Officer

 

 

 

ENERJEX KANSAS, INC.,

 

a Nevada corporation

 

 

By: /s/ Steve Cochennet

 

Steve Cochennet

 

Chief Executive Officer

 

 

 

DD ENERGY, INC.,

 

a Nevada corporation

 

 

By: /s/ Steve Cochennet

 

Steve Cochennet

 

Chief Executive Officer

 

 

 

Signature Page to Security Agreement

 

--------------------------------------------------------------------------------



                                          
                                                              SECURED PARTY:

 

 

TEXAS CAPITAL BANK, N.A.,

 

as Administrative Agent and a Bank

 

 

 

By: /s/ Jonathan Gregory

 

Jonathan Gregory

 

Executive Vice President

 

 

 

Signature Page to Security Agreement

 

 